Judgment, Supreme Court, New York County (Harold J. Rothwax, J.), rendered March 8, 1989, convicting defendant, upon his guilty plea, of criminal sale of a controlled substance in the second degree and sentencing him, as a predicate felony offender, to a term of imprisonment of from six years to life, unanimously modified, on the law, to the extent of vacating the sentence and remanding the matter for resentence and, except as thus modified, affirmed.
As the People correctly concede, the sentence, adjudicating defendant a predicate felon, was illegal as a matter of law, since his sentence on the proposed predicate felony was, as a result of a reversal of the original judgment (see, People v Sepulveda, 105 AD2d 854), imposed after commission of the instant offense. (See, Penal Law § 70.06 [1] [b] [ii]; People v Maza, 118 AD2d 439, 440.) Thus, the matter should be remanded for resentencing. At such resentencing proceeding the People are not foreclosed from attempting to have defendant sentenced as a predicate felon since it appears that his prior criminal record includes at least one prior felony conviction which might serve as a basis for predicate felony status. (See, People v Santiago, 129 AD2d 411.)
In light of the result reached herein, we need not reach defendant’s remaining claims. Concur—Sullivan, J. P., Carro, Ellerin, Ross and Kassal, JJ.